Citation Nr: 1729446	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right knee disability. 


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to September 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was scheduled for a hearing in September 2015; however, the Veteran did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This case was most recently before the Board in March 2017 when it was remanded for additional development.  It has returned for adjudication.


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran has or had a left knee disability at any time pertinent to the appeal.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met.  See February 2008 VCAA Correspondence.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records, VA treatment records, and statements by the Veteran have been associated with the file.  

As stated, the Board remanded this case most recently in March 2017 for further development.  The Board directed the RO to issue a supplemental statement of the case (SSOC) to address additional evidence added to the claims file after the previous SSOC was issued in September 2016.  An updated SSOC was issued in June 2017.  Accordingly, the Board finds that the remand instructions have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was also afforded VA examinations for his claimed left knee disability.  When read in conjunction, the examinations and resulting opinions are found to be adequate as they are predicated on a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the claim to be adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has a left knee disability related to service or his service-connected right knee disability.

The Veteran's service treatment records include an October 2001 physical therapy consultation report showing complaints of pain in bilateral knees for 7 months.  The Veteran denied trauma but indicated increased symptoms with prolonged walking and running.  Symptoms lessened with rest.  The assessment was anterior knee pain or patellofemoral pain syndrome.  

In July 2007, the Veteran sought to establish care with VA.  He reported a history of chronic pain in his bilateral knees.  There is no evidence that any diagnostic testing was performed.

A January 2008 letter from H.H. indicates that she witnessed the Veteran's knee pain that would sometimes prevent him from getting out of bed.  

In a January 2008 correspondence from the Veteran, he reported that an MRI taken of his knees after service found moderate arthritis in his knees.

During a March 2009 VA examination, the Veteran reported onset of left knee symptoms in basic training in 2002 when he was constantly running.  He denied any injury to his knee but said that he had no problems with his knees prior to basic training.  He stated that at that time, he had pain and stiffness but denied swelling and instability.  He used naproxen or ibuprofen with some relief.  There were no objective findings present.  An x-ray of the left knee showed no fracture, subluxation, or dislocation of the left knee.  The impression was negative left knee for an acute process.  The examiner diagnosed internal derangement of the left knee with normal x-ray and opined that it was less likely than not related to the Veteran's in-service treatment of left knee pain.   

During a February 2012 VA general medical examination, the examiner noted a 2002 diagnosis of internal derangement of the left knee.  During the examination, there was no reduced range of motion or evidence of painful motion.  X-ray studies did not show degenerative or traumatic arthritis, patellar subluxation, or any other significant diagnostic results.  The examiner opined that the Veteran's left knee condition is less likely than not related to service in the military due to no evidence of chronicity.  The examiner further noted the normal x-rays with no evidence of arthritic changes or fracture.  Most of the complaints of the left knee were subjective with no objective evidence other than minimal tenderness over the distal quadricep muscle of the knee, not exactly in the joint itself.  He did not have any medial or lateral joint line tenderness and there was no evidence of periodic swelling of the left knee since service to substantiate evidence of chronicity.

During a September 2014 VA examination, the examiner noted review of the Veteran's claims file.  The examiner noted a diagnosis of "left knee pain of uncertain etiology without functional deficit."  The Veteran reported that the onset of intermittent stiff, achy discomfort to the left knee several days per week related to the running and jumping activities involved in basic training.  Although there was no known trauma or injury, the Veteran was treated in service where he was x-rayed and conservatively treated with an oral inflammatory with good results.  The Veteran reported continued symptoms with vigorous physical use activities, particularly running, for which he would take oral anti-inflammatories.  He stated that February 2012 x-rays were normal but he was given stretching/strengthening exercises.  Although the exercises reportedly did not work, he stated the medications were therapeutic and that he limits running and vigorous physical use activities when he has pain.  The Veteran reported that the left knee symptoms preceded the onset of right knee symptoms by several months.  No loss of range of motion of the left knee was shown.  There was pain to palpation for joint line or soft tissues of the left knee.  Imaging studies did not document degenerative or traumatic arthritis, patellar subluxation, or any other diagnostic findings.  The examiner opined that it was less likely than not that the claimed left knee condition is secondary to a service-connected right knee disability.  The rationale was that the Veteran reported that his left knee symptoms preceded the right knee disability.  Additionally, the left knee diagnostic study results were normal without any medical evidence of a diagnosed pathologic condition of the left knee.  There was no medical evidence of a pathologic condition of the left knee during military service other than the March 2001 examination for left knee pain with running of 5 weeks duration during basic training without known injury.  There is no evidence establishing chronicity from military service to post military for a left knee condition.

In a November 2015 addendum opinion, the examiner noted "extensive" review of the record, including service records, prior examinations, and prior rating decisions.  The examiner indicated that the Veteran was examined on several occasions during military service for complaints of bilateral anterior knee pain resulting from repetitive physical use activities such as running and PT although there were no specific incidences of trauma or injury.  During military service, the Veteran was diagnosed with bilateral patella-femoral pain syndrome.  The examiner explained that such condition is mechanical pain of the soft tissues/anterior knees from physical overuse that is typically relieved by rest from the aggravating activity and oral anti-inflammatory medication.  Physical therapy is also often beneficial.  The examiner further noted that multiple x-ray studies of the knees during and since military service have been negative for any specific pathologic condition of the knees, so there has been no apparent other pathology or progression of the mechanical overuse pain syndrome to a pathologic condition.  There was also no medical evidence of a weight-shifting or substantially abnormal gait such that a pathological condition of the right knee has induced a pathologic condition of the left knee.  The examiner indicated that there was no significant documentation of left or right knee pain in the VA clinical records nor has any specific treatment been provided for left or right knee pain since the Veteran established care with the VA in July 2007.  The examiner opined that since the Veteran does not have a diagnosed or treated condition of the knees since military service, there is no basis for a service connection of any sort, either as direct, secondary, or aggravation.  The examiner commented on the February 2011 VA examination finding that the Veteran had internal derangement of the left knee with normal x-ray.  The examiner stated that it is "apparent that the above opinions are inconsistent" and that there is no medical basis or evidence for the diagnosis of internal derangement of either knee because there was no history of trauma or injury.  As such, the diagnostic statements of internal derangement were in error.  Those diagnoses omitted, there are no other medical diagnoses of record since military service.

An x-ray of the Veteran's left knee from January 2016 was normal with no evidence of fracture or dislocation.  The visualized osseous structures were intact.

During a VA examination in July 2016, the Veteran reported left knee pain secondary to his low back.  He stated that the pain radiates to his left hip and left knee posteriorly.  There was no reported prior injury or trauma to the left knee.  Range of motion testing of the left knee was normal.  Muscle strength was normal.  There was no evidence of recurrent subluxation, instability, or recurrent effusion.  Imaging studies were performed and there was no evidence of degenerative or traumatic arthritis or any other significant diagnostic test findings.  The examiner opined that the condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran has a normal examination of the left knee, range of motion is normal, and x-rays of the left knee are normal.

In an addendum opinion dated in September 2016, the examiner noted that there was a normal examination of the Veteran's left knee, including x-rays.  The examiner further indicated that the Veteran's complaints of left knee pain are subjective.  According to the examiner, since the Veteran's complaints have lasted for years, there would at least be some physical evidence of abnormal examination or findings or x-ray changes present by now.  However, the examination was normal.  The examiner indicated review of the previous VA examinations but found that although there were earlier inconsistent opinions, the more recent examinations "clearly indicate no diagnosis and normal xrays and examination."  

Based on the above, the Board finds no evidence of a left knee disability during the appeal period.  While the Board acknowledges the one-time diagnosis of left knee internal derangement in March 2009, the Board finds that a preponderance of the evidence indicates that such a diagnosis was in error.  Even during the March 2009 VA examination, there was no objective evidence of a left knee disability, including x-ray imaging.  Rather, the subsequent examiners indicated that the Veteran's knee pain was subjective only.  Without a history of trauma or an injury to the Veteran's left knee, the September 2014 examiner found that there was no basis for a diagnosis of internal derangement.  Indeed, the September 2016 examiner noted that since the Veteran's complaints have lasted for years, there would be some objective evidence of a left knee condition if one existed.  Ultimately, the examiners concluded that there is no objective evidence of a left knee disability after service discharge.  The Board finds the examiners' conclusions highly probative and well rationalized against the evidence of record.  Further, the conclusion that there is no current left knee disability matches the treatment records which are negative for a diagnosed left knee disorder based on diagnostic testing.  As such, the Veteran's claim must be denied.  Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Board has given consideration to the Veteran's belief that he has a left knee disability.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of an orthopedic disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As noted above, imaging studies and other diagnostic testing is needed to properly assess and diagnose the disorder.  In this regard, it is noted that the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Moreover, as discussed, the most probative medical evidence of record, the clinical records and VA examinations, directly contradicts the Veteran's contentions.

In light of the evidence, the Board finds that the preponderance of the evidence is against the finding that the Veteran has a left knee disability presently or at any time during the appeal period and the first element of Shedden and Wallin has not been met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for a left knee disability is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left knee condition is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


